Name: Council Regulation (EEC) No 3944/90 of 20 December 1990 amending Regulation (EEC) No 4028/86 on Community measures to improve and adapt structures in the fisheries and aquaculture sector
 Type: Regulation
 Subject Matter: fisheries;  trade policy;  cooperation policy;  European construction
 Date Published: nan

 31 . 12 . 90 Official Journal of the European Communities No L 380 / 1 I (Acts whose publications is obligatory) COUNCIL REGULATION (EEC) No 3944/90 of 20 December 1990 amending Regulation (EEC) No 4028 /86 on Community measures to improve and adapt structures in the fisheries and aquaculture sector THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Articles 42 and 43 thereof, Having regard to the Act ofAccession of Spain and Portugal , and in particular Article 155 (2 ) thereof, Having regard to the proposal from the Commission (*), Having regard to the opinion of the European Parliament ( 2 ), Having regard to the opinion of the Economic and Social Committee ( 3 ), Whereas Community measures to improve and adapt the structural situation of the fishing industry and of aquaculture are laid down in Council Regulation (EEC) No 4028 / 86 ( 4 ); Whereas no structural policy measure in fishing can be successful , unless at the same time its socio-economic consequences are envisaged, particularly with regard to employment and the impact on regions that are highly dependent on fisheries ; Whereas on 20 January 1989 the European Parliament adopted a resolution on fair living standards for small-scale fishermen ( 5 ); Whereas the legal framework for existing structural measures in respect of the fishing industry must be extended, notably to include aid arrangements for vessels excluded from the scope of Regulation (EEC) No 4028 / 86 ; Whereas measures to promote small-scale fisheries must fit in with the objectives of the structural policy , aiming primarily at a balanced exploitation of available fishery resources inter alia through the fixing of the terms and conditions of the development of the fishing capacity of Community fleets in the context of the multiannual guidance programmes; Whereas measures to promote small-scale fisheries help to increase the economic and social cohesion of the Community and, in particular , to speed up development in the less-favoured regions which are highly dependent on fisheries ; Whereas structural policy must seek primarily to ensure balanced exploitation of the resources native to Community waters ; whereas the Community must acknowledge a situation which gives rise to increasing concern in respect of certain stocks ; whereas , moreover , the Community , on account of its shortage of fishery products , must seek to expand its sources of supply; Whereas it is imperative that zonal plans are drawn up in consultation with the local fishing industry and that the latter takes part in the management ; Whereas this Regulation precedes the examination that the Commission will carry out on the integration of the structural policy of the fishing industry into the other structural policies of the Community within the framework of the review of the rules governing the Structural Funds which is envisaged for 1993 ; Whereas the restructuring of fishing capacity, to maintain a balance between fishing effort and available , accessible fish stocks , may have adverse economic and social effects ; whereas , therefore , support measures must be introduced to alleviate the burden of such constraints and to reorientate the activity of undertakings in those branches of the fishing industry most affected by this situation; H OJ No C 243 , 28 . 9 . 1990 , p. 6 . ( 2 ) Opinion delivered on 10 December 1990 (not yet published in the Official Journal ). ( 3 ) Opinion delivered on 20 November 1990 (not yet published in the Official Journal). (&lt;) OJ No L 376 , 31 . 12 . 1986 , p. 7 . { 5 ) OJ No C 47 , 27. 2 . 1989 , p. 17 . No L 380/ 2 Official Journal of the European Communities 31 . 12 . 90 HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 4028 / 86 is hereby amended as follows: 1 . in Article 1(1 ), points (c ) and (f) are replaced by the following: '(c) the reorientation of fishing activities by means of exploratory fishing voyages , redeployment operations , joint ventures and joint enterprises ; ( f) the search for new outlets for products derived from surplus or underfished species , and for aquaculture products which , by virtue of their rapid growth , pose problems of disposal on the Community market ;' 2 . Article 1 (3 ) is replaced by the following: '3 . The measure specified in paragraph 1 (e) must form part of a Community support framework within the meaning of Regulation (EEC) No 4042/ 89 .'; 3 . the following paragraph 4 is added to Article 1 : '4 . Titles I , II , III and VII only shall apply in respect of small-scale fishing vessels , as defined in Article 2 .'; 4 . Title 1 is replaced by the following: 'TITLE 1 Multiannual guidance programmes and zonal plans' Whereas structural measures aimed at the reorientation of fishing operations must be intensified , in particular measures to increase and improve fishing opportunities by encouraging the development of redeployment operations; Whereas restructuring of the Community's fishing fleets must be encouraged in order to reduce fishing effort in Community waters ; whereas encouragement should be given to schemes enabling the absorption of fishing capacity capable of operating outside Community waters ; Whereas it is also necessary to maintain and consolidate traditional trade in fishery products while complying with the rules to ensure priority supply to the Community market ; whereas experience has shown that stable and durable cooperation between the Community and maritime third countries with which the Community has fishery relations depends upon the development and consolidation of viable and durable links between the partners with a view to a genuine transfer of fisheries technology and know-how; Whereas the entry into force of Council Regulation (EEC) No 4042/ 89 ( x ) on 1 January 1990 entails the repeal of Regulation (EEC) No 355 /77 ; whereas changes must therefore be made in the case ofmeasures to improve facilities at fishing ports ; Whereas promotion campaigns should be organized with a view to increasing the level of consumption of certain species , including certain rapidly developing aquaculture products capable of improving the supply of fishery products ; Whereas the considerations outlined above and the operating conditions in the fisheries sector require that such measures be implemented within a Community framework and supported with public funds ; Whereas maximum transparency is required in order to monitor the activities of the undertakings concerned; Whereas provision should be made for the adjustment of certain criteria by a simplified procedure so that they can be adapted as closely and rapidly as possible to developments in a situation subject to fluctuation according to regional or sectoral circumstances ; Whereas , under Article 155 (2 ) of the Act ofAccession of the Kingdom of Spain and the Portuguese Republic , the Council is to determine the Community structural measures applicable to the fisheries sector in the Canary Islands and in Ceuta and Melilla ; whereas Regulation (EEC) No 4028 / 86 provides for the application in respect of those territories of the majority of the common measures concerned; whereas , therefore , the common measure provided for in this Regulation should be extended to those territories , 5 . The following paragraphs are added to Article 2 : '5 . For the purposes of this Regulation, the term "zonal plan" shall mean a plan covering small-scale fisheries , an activity carried out by fishing vessels having at least the following characteristics :  a length of less than nine metres between perpendiculars or 12 metres in the case of vessels capable of trawling,  be entered in the register of Community fishing vessels ,  have an activity which accounts for 60% of the fisherman's income or a minimum activity of 100 fishing days per annum and specifying a set of objectives , together with a statement of the measures and means necessary for obtaining them, as a guide for restructuring in an overall long-term context the small-scale fisheries sector in one or more maritime zones of a Member State .( ») OJ No L 388 , 30 . 12 . 1989 , p. 1 . 31 . 12 . 90 Official Journal of the European Communities No L 380/ 3 the case of vessels measuring less than nine metres in length between perpendiculars or 12 metres in the case of vessels capable of trawling, form part of a zonal plan as referred to in Article 2 and approved by the Commission .'; 6 . The plans must :  cover the whole of the small-scale fisheries sector in the Member State concerned ,  be compatible with the multiannual guidance programme of the Member State concerned , ensuring inter alia that the measures envisaged to help the small-scale fisheries sector are entirely consistent with a reduction in the overall capacity of the fishing fleet ,  cover the period 1 January 1991 to 31 December 1992 ,  include at least the particulars mentioned in Annex la .'; 6 . the following paragraph is added to Article 3 : '4 . At the latest by 31 May 1991 , Member States shall forward a plan to the Commission .'; 7 . the following paragraph is added to Article 4 : '4 . Not later than five months after each zonal plan has been forwarded, the Commission shall , acting in accordance with the procedure laid down in Article 47 and, in particular, in the light of foreseeable developments in fishery resources and the market for fisheries and aquaculture products , and having regard to the measures adopted under the common fisheries ~ policy , decide whether or not to approve it .'; 11 . Article 9 (3 ) (a ) and (c) are replaced by the following: '( a ) relate to vessels flying the flag of a Member State and registered in a Community port ; (c) are substantial and comprise investments eligible for aid of at least :  ECU 3 000 in the case of vessels measuring less than five metres in length between perpendiculars ,  ECU 5 000 in the case of vessels measuring between five and nine metres in length between perpendiculars or 12 metres in the case of vessels capable of trawling,  ECU 12 000 in the case of vessels not capable of trawling which measure not less than nine metres but not more than 12 metres in length between perpendiculars ,  ECU 25 000 in the case of vessels measuring not less than 12 metres in length between perpendiculars .'; 8 . Article 6 (2 ) (a ) and (b ) are replaced by the following : '(a ) in the case of vessels measuring not less than nine metres in length between perpendiculars , or 12 metres in the case of vessels capable of trawling, form part of a programme as referred to in Article 2 and approved by the Commission and in the case of vessels measuring between five and nine metres in length between perpendiculars or 12 metres in the case of vessels capable of trawling, form part of a zonal plan as referred to in Article 2 and approved by the Commission . (b ) concern fishing vessels measuring five metres or more in length between perpendiculars;'. 9 . Article 8 ( 3 ) is replaced by the following : *3 . The replaced vessels referred to in paragraph 2 must not have qualified for the final-cessation premium referred to in Article 22 nor have been definitively transferred to a third country in the context of a joint enterprise as referred to in Article 21a .'; 10 . Article 9 (2) (b ) is replaced by the following: '(b ) in the case of vessels measuring not less than nine metres in length between perpendiculars , or 12 metres in the case of vessels capable of trawling, form part of a programme as referred to in Article 2 and approved by the Commission, and in 12 . Article 13 is replaced by the following: 'Article 13 For the purposes of this Title , "exploratory fishing voyage" means any fishing operation carried out for commercial purposes with a view to assessing the profitability of regular , long-term exploitation of fishery resources involving fishing methods or fishing gear, or in fishing zones , or for fish species novel for the Community.'; 13 . Article 14 ( 1 ) is replaced by the following : *1 . The Commission shall grant Community financial aid to projects for exploratory fishing voyages comprising operations in : ( a ) waters which fall within the sovereignty or jurisdiction of a Member State , and waters adjacent to the territory of Member States where no provisions of the Community legislation on fishing are applicable ; or (b ) waters which fall within the sovereignty or jurisdiction of a third country with which the Community has concluded a fisheries agreement in so far as the project does not qualify for a Community aid with the same purpose under the common fisheries policy; or No L 380/4 Official Journal of the European Communities 31 . 12 . 90 (c) waters which fall within the sovereignty or jurisdiction of a third country with which the Community has not concluded a fisheries agreement but maintains relations ; or (d) waters which do not fall within the sovereignty or jurisdiction of any State in so far as these exploratory fishing voyages do not involve the catching of species subject to a quota allocated to the Community .'; 14 . the following is added to Article 14 (2) (b ): 'and a maximum duration of 220 days;' 15 . the following is added to Article 14 (2): '(e) have an objective compatible with the guidelines determined periodically by the Commission in accordance with the procedure laid down in Article 47 , with particular regard to fishing zones , fish species, fishing gear and fishing methods . These guidelines shall apply 30 days from the date on which they are determined .'; 16 . Article 15 ( 1 ) is replaced by the following: ' 1 . The aid referred to in Article 14 shall consist in the granting of incentive premiums. The premium for each project shall be equal to 40 % of the eligible cost of the voyage . Payment is conditional on payment by the Member State concerned of a premium of between 10 and 20% of these costs .'; 17 . the following Title Va is inserted: TITLE Va Redeployment operations Article 17a For the purposes of this Title , "redeployment operation" means any fishing operation carried out for commercial purposes in a given area with a view to the exploitation of fishery resources , primary consideration being given to the supply of the Community market . Article 17b 1 . The Commission shall grant Community financial aid to projects involving redeployment operations carried out in : ( a ) waters fallingwithin the sovereignty or jurisdiction of a third country with which the Community has not concluded a fisheries agreement but maintains relations ; (b ) waters which fall within the sovereignty or jurisdiction of a third country with which the Community has concluded a fisheries agreement in so far as the project does not qualify for a Community aid with the same purpose under the common fisheries policy ; or (c) waters which do not fall within the sovereignty or jurisdiction of any State , in so far as such operations do not involve the catching of species subject to a quota assigned to the Community. 2 . To qualify for financial aid , the projects referred to in paragraph 1 must also : ( a ) relate to fishing operations lasting a minimum of 60 days per year and per vessel and comprising one or more voyages and up to a maximum of 220 days ; (b ) relate to fishing vessels measuring not less than 12 metres in length between perpendiculars , which are technically suited to the fishing operations planned, belonging to natural or legal persons in the Community, have been in operation for more than five years , fly the flag of a Member State and are registered in a Community port . However , a minimum activity of five years will not be required in the case of vessels registered in a Community port at the date on which this Regulation comes into force ; (c) have an objective compatible with the guidelines determined periodically by the Commission , in accordance with the procedure laid down in Article 47, with particular regard to fishing zones , fish species , fishing gear and fishing methods . These guidelines shall apply 30 days from the date on which they are determined; (d ) facilitate stable , continuing and profitable exploitation of the potential fishery resources . Article 17c 1 . The aid referred to in Article 17b shall consist in the granting of redeployment premiums . The amount of the premium for each project is set out in Annex VIII . Payment is conditional on payment by the Member State concerned of a premium of between 10 and 20 % of the redeployment premium. 2 . If necessary , detailed rules for applying this Article , including provision for the payment of the premium in instalments and rules governing such payment , shall be adopted by the Commission in accordance with the procedure laid down in Article 47 . 3 . Community financial aid granted for a redeployment project may not be drawn cumulatively with Community aid of the same type granted under the common fisheries policy. Article 17d 1 . The projects referred to in Article 17c shall be submitted to the Commission through the Member State or States concerned , once the approval of the latter has been obtained. 31 . 12 . 90 Official Journal of the European Communities No L 380 /5 2 . Within three months of the submission of a project , the Commission shall decide whether to grant the financial aid referred to in Article 17c. This decision shall be notified to the beneficiaries and to the Member State or States concerned. The other Member States shall be informed accordingly within the Committee . Article 17e 1 . For each project qualifying for the financial aid referred to in Article 17c , the benecifiary or beneficiaries shall forward to the Commission and to the Member State or States concerned, upon the conclusion of the redeployment operation , a report on : (a ) the fishing operations , and in particular the fishing methods used ; (b ) the species caught , the fishing zones and the corresponding yields shown on a one-degree grid chart; ( C) the economic results of the campaign; (d ) any other information of Community interest. 2 . After examining the report , the Commission shall make it available to the otherMember States within the Committee . 3 . Detailed rules specifying in particular the data which the projects and the report referred to in paragraph 1 must include and the form in which they must be presented shall be adopted by the Commission in accordance with the procedure laid down in Article 47.'; 18 . in Article 18 , 'on fishing matters' is deleted ; 19 . Article 19 (2 ) is replaced by the following: '2 . To qualify for Community aid , the projects referred to in paragraph 1 must : ( a ) relate to fishing vessels measuring more than 12 metres in length between perpendiculars , which are technically suited to the fishing operations planned , have been in operation for more than five years , belong to natural or legal persons in the Community , fly the flag of a Member State and are registered at a port located in the Community . However , a minimum activity of five years shall not be required in the case of vessels registered in a Community port at the date on which this Regulation comes into force . (b ) relate to fishing operations lasting a minimum of one year ; (c) have an objective compatible with the guidelines determined periodically by the Commission in accordance with the procedure laid down in Article 47 , with particular regard to fishing zones , fish species , fishing gear and fishing methods . These guidelines shall apply 30 days from the date on which they are determined.'; 20 . Article 20 (2 ) is replaced by the following: '2 . The amount of the cooperation premium is set out in Annex VIII . Payment is conditional on payment by the Member State or States concerned of a premium of between 10 and 20% of the cooperation premium.'; 21 . the following Title Via is inserted : TITLE Via Joint enterprises Article 21a For the purposes of this Title , "joint enterprise" means a company incorporated under private law comprising one or more Community shipowners and one or more partners from a third country with which the Community maintains relations , associated under a joint enterprise agreement set up for the purpose of exploiting and, where appropriate , using the fishery resources of waters falling within the sovereignty and/or jurisdiction of such third country, primary consideration being given to the supply of the Community market . Article 21b 1 . The Commission shall grant Community financial aid for joint enterprise projects . 2 . To qualify for financial aid , the joint enterprise projects must relate to vessels of length measuring more than 12 metres between perpendiculars , which are technically suited to the fishing operations planned, have been in operation for more than five years , fly the flag of a Member State , are registered in a Community port and are to be transferred definitively to the third country concerned under the joint enterprise . However , a minimum activity of five years shall not be required in the case of vessels registered in a Community port at the date on which this Regulation comes into force . 3 . Community financial aid granted for a joint enterprise project may not be drawn cumulatively with Community aid of the same type granted under the common fisheries policy . 4 . The Member States shall take the necessary measures to ensure that the fishing capacity , expressed in terms of the gross registered tonnage and motive power of the vessels definitively transferred to a third country under the joint enterprises referred to in this Title and qualifying for Community financial aid , may not be replaced by new vessels , in particular by being No L 380 / 6 Official Journal of the European Communities 31 . 12 . 90 used as operational fishing capacity directly or indirectly associated with the construction of new vessels . Article 21c 22 . Article 23 (2 ) ( a ) and (d) are replaced by the following: '(a ) in respect of vessels flying the flag of a Member State , registered in a Community port and measuring not less than 12 metres in length between perpendiculars ; and (d) for a total additional period of lay-up limited to 400 days maximum per vessel .'; 23 . Article 24 ( 1 ) is replaced by the following: * 1 . The permanent withdrawals referred to in Article 22 shall be effected by means of: ( a ) the scrapping of the vessel concerned; (b ) the definitive transfer of the vessel concerned to a third country , in so far as this transfer is not liable to adversely affect international conservation regulations and the management of fishery resources ; or (c) the definitive assignment of the vessel concerned to purposes other than fishing in Community waters . In the case of vessels measuring less than nine metres in length between perpendiculars , or 12 metres in the case of vessels capable of trawling, only the scrapping of the vessel shall amount to permanent withdrawal for the purposes of this Article .'; 24 . Article 24 (2 ) (a) is replaced by the following: '( a ) in respect of fishing vessels flying the flag of a Member State , and registered in a Community port ;' 25 . Article 26 (5 ) is replaced by the following : '5 . Within the framework of the decisions referred to in paragraph 3 , the Community shall reimburse 50% of the Member States' eligible expenditure . However, where the permanent withdrawal consists of the scrapping of the vessel , the Community shall reimburse 70% of the Member States' eligible expenditure within the framework of the decisions referred to in paragraph 3 .'; 26 . Article 27 (2 ) ( a) is replaced by the following: '( a) be included in a Community support framework within the meaning of Regulation (EEC) No 4042/ 89 ;' 27 . Article 28 (3 ) is replaced by the following: '3 . Investments eligible for aid shall be financed on a priority basis under the common measure introduced by Regulation (EEC) No 4042/ 89 (*). To this end, aid applications relating to the projects referred to in Article 27 shall , when submitted pursuant to this Regulation, be considered to have been submitted at the same time pursuant to Regulation (EEC) No 4042/ 89 . 1 . The financial aid referred to in Article 21b shall be used to cover the financial contribution of the Community partner or partners corresponding to the capital invested in the joint enterprise. 2 . The financial aid may consist of: ( a ) a capital subsidy granted in one or more instalments ; and/or (b ) a reduction in the rate of interest charged on loans granted by national or international finance institutions ; and/or (c) a capital contribution towards the formation of guarantee funds for loans contracted for the implementation of the joint enterprise in question . 3 . The Community financial aid shall be as shown in Annex VII . Payment is conditional on payment by the Member State concerned of a premium of between 20 and 50 % of the Community financial contribution . 4 . If necessary , detailed rules for applying this Article , including priority criteria and the rules governing the payment of the Community aid , shall be adopted by the Commission in accordance with the procedure laid down in Article 47 . Article 21 d 1 . The projects referred to in Article 21b shall be submitted to the Commission through the Member State or States concerned , once the approval of the latter has been obtained . 2 . Within three months of the submission of a project , the Commission shall decide whether to grant the aid referred to in Article 21c . This decision shall be notified to the beneficiaries and to the Member State or States concerned . The other Member States shall be informed accordingly within the Committee . 3 . For each project qualifying for the financial aid referred to in Article 21b , the beneficiary or beneficiaries shall forward to the Commission and to the Member State or States concerned a periodic report on the activities of the joint enterprise . Once a year within the Committee, the Commission shall present a general report on the implementation of the projects qualifying for financial aid . 4 . Detailed rules specifying in particular the data which the periodic report referred to in paragraph 3 must include shall be adopted by the Commission in accordance with the procedure laid down in Article 47 .'; (^ OJ No L 388 , 30 . 12 . 1989 , p. 1 .'; No L 380 /731 . 12 . 90 Official Journal of the European Communities 28 . Article 29 ( 1 ) is replaced by the following: ' 1 . The Commission may grant Community financial aid for projects to promote the consumption of fishery products derived from surplus or underfished species , and for aquaculture products which , by virtue of their rapid growth in production , pose problems of disposal on the Community market.'; currencies at the agricultural conversion rates in force on 1 January of the year in which the premiums are granted.'; 31 . Article 50 is replaced by the following: 'Article 50 The provisions of this Regulation shall be applicable in the Canary Islands , in Ceuta and in Melilla . However , they shall apply only to fishing vessels of these territories within the meaning of regulation (EEC) No 1135 / 88 0 ). 29 . Article 40 (2 ) is replaced by the following: '2 . The funds estimated as necessary for implementation of the measure provided for in this Regulation shall be determined by the budget authority in respect of each budget year within the framework of financial estimates in force .': ( ») OJ No L 114, 2 . 5 . 1988 , p. 1 .' Article 2 Annexes II and V shall be replaced by Annexes II and V below and Annexes la , VII and VIII shall be added .30 . Article 48 (2) is replaced by the following: '2 . Pursuant to Article 5 of Regulation (EEC) No 1676/ 85 , the amounts in ecus specified in Articles 17c and 20 and in Annexes IV, V and VII to this Regulation shall be converted into national Article 3 This Regulation shall enter into force on 1 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 December 1990 . For the Council The President P. BUKMAN No L 380 / 8 Official Journal of the European Communities 31 . 12 . 90 ANNEX 'ANNEX la MINIMUM INFORMATION TO BE INCLUDED IN THE ZONAL PLANS  Definition of the small-scale fisheries sector and the zones covered by the plan .  Review of the measures undertaken during the previous three to five years and description of the current situation of the small-scale fisheries sector in the Member State , including:  a description of the overall fishing capacity of the small-scale fisheries sector ,  a description of the overall fishing capacity of the small-scale fishing vessels covered by the plan ,  a survey and assessment of the other fleets operating in the zone(s) covered by the plan ,  estimate of available fish stocks in the zone(s) covered by the plan .  Definition of the needs of the sector and the resources and measures which will be used, in particular :  a description of the strengths and weaknesses of the small boat fleet concerned ,  an estimate of the optimum fishing capacity of the fleet covered by the plan in the zones concerned (capacity targets),  estimate of the fishing capacity to be renewed , converted or scrapped ,  assessment of the legal and administrative measures and the financial resources for carrying out the plan.  Establishment of links between the proposed plan and the multiannual guidance programme.  Consistency with the Community support frameworks .' 31 . 12 . 90 Official Journal of the European Communities No L 380 / 9 'ANNEX II COMMUNITY AID AND FINANCIAL CONTRIBUTIONS FROM MEMBER STATES FOR REBUILDING, RENEWING AND MODERNIZING THE FISHING FLEET 1 . Vessels measuring nine metres or less in length between perpendiculars or 12metres or less in the case of vessels capable of trawling: Regions Community aid Financial contributionfrom Member States Greece, Andalusia , Canaries, Ceuta and Melilla , Gallicia , West of Scotland ('), arrondissement of Quimper and Lorient , Ireland , Northern Ireland , Mezzogiorno, Portugal , the French overseas departments , Veneto and Mecklenburg- Vorpommern 35 % Between 5 and 25 % Other regions 20 % Between 5 and 25 % 2. Vessels measuring over nine metres in length between perpendiculars or over 12 metres in the case of vessels capable of trawling but not more than 33 metres : Regions Community aid Financial contributionfrom Member States Greece , Andalusia , Canaries, Ceuta and Melilla , Gallicia , West of Scotland ( x ), arrondissement of Quimper and Lorient , Ireland , Northern Ireland , Mezzogiorno, Portugal , the French overseas departments , Veneto and Mecklenburg- Vorpommern 30 % Between 5 and 25 % Other regions 15% Between 5 and 25 % 3 . Vessels measuring over 33 metres in length between perpendiculars : Regions Community aid Financial contributionfrom Member States Greece, Andalusia , Canaries, Ceuta and Melilla , Gallicia , West of Scotland ('), arrondissement of Quimper and Lorient , Ireland , Northern Ireland , Mezzogiorno , Portugal , the French overseas departments, Veneto and Mecklenburg- Vorpommern 20% Between 5 and 25 % Other regions 5% Between 5 and 25 % (&gt; ) The "West ofScotland"means Dumfries and Galloway , theWestern Isles , Orkney and Shetland, together with the districts of Caithness , Sutherland , Ross and Cromarty, Skye and Lochaber , Argyll and Bute , Cunninghame, Kyle and Carrick.' No L 380/ 10 Official Journal of the European Communities 31 . 12 . 90 ¢ANNEX V ELIGIBILITY OF EXPENDITURE ON THE GRANTING OF FINAL CESSATION PREMIUMS A. Vessels measuring less than nine metres in length between perpendiculars , this length being increased to 12 metres for vessels capable of trawling: Vessels of gross registered tonnage (GRT) Age of vessel Amount eligible for vessels to be scrapped Below 5 GRT 10 years or less or equal to 20 years ECU 3 500 /GRT + 7 500 Over 20 years ECU 2 500/GRT .+ 5 000 Between 5 and 10 GRT 10 years or less or equal to 20 years ECU 3 000 /GRT + 1(X000 Over 20 years ECU 2 250 /GRT + 6 250 Between 10 and 25 GRT 10 years or less or equal to 20 years ECU 2 500 /GRT + 15 000 Over 20 years ECU 2 000 /GRT + 8 750 B. Vessels measuring not less than nine metres in length between perpendiculars, this length being increased to 12 metres for vessels capable of trawling Vessels of gross registered tonnage (GRT) Amount eligible for vessels: Age of vessel Due to be scrapped Intended for purposes other than fishing or definitively transferred to a third country Below 50 GRT 10 years or less - ECU 3 375 /GRT + 18 750 Over 10 years but not more than 20 years ECU 4 500/GRT + 2 500 ECU 2 812/GRT + 15 625 Over 20 years ECU 3 500/GRT + 12 000 ECU 2 250/GRT + 12 500 50 to 100 GRT 10 years or less ECU 3 000 /GRT + 37 500 Over 10 years but not more than 20 years ECU 4 000/GRT + 50 000 ECU 2 500 /GRT + 31 250 Over 20 years ECU 3 000 /GRT + 37 500 ECU 2 000/GRT + 25 000 100 to 400 GRT 10 years or less ECU 1 500 /GRT + 187 500 Over 10 years but not more than 20 years ECU 2 000 /GRT + 250 000 ECU 1 250 /GRT + 156 250 Over 20 years ECU 1 500/GRT + 187 500 ECU 1 000/GRT + 125 000 31 . 12 . 90 Official Journal of the European Communities No L 380 / 11 \ Amount eligible for vessels: Vessels of gross registered tonnage (GRT) Age of vessel Due to be scrapped Intended for purposes other than fishing or definitively transferred to a third country 400 to 3 500 GRT 10 years or less ECU 750 /GRT + 487 500 Over 10 years but not more than 20 years ECU 1 000/GRT + 650 000 ECU 625 /GRT + 406 250 Over 20 years ECU 750 /GRT + 487 500 ECU 500 /GRT + 325 000 3 500 GRT and more 10 years or less ECU 600/GRT + 1 012 500 Over 10 years but not more than 20 years ECU 800 /GRT + 1 350 000 ECU 500 /GRT + 843 750 Over 20 years ECU 600 /GRT + 1 012 500 ECU 400/GRT + 675 000' No L 380 / 12 Official Journal of the European Communities 31 . 12 . 90 'ANNEX VII AMOUNT OF COMMUNITY AID FOR JOINT ENTERPRISES Category of vessel (Gross registered tonnes) Age of vessel (') Amount per vessel Less than 100 10 years or less ECU 6 000 /GRT + 75 000 Over 10 years but not more than 20 years ECU 4 000 /GRT + 50 000 Over 20 years ECU 3 000 /GRT + 37 500 Equal to or higher than 100 but lower than 400 10 years or less ECU 3 000 /GRT + 375 000 Over 10 years but not more than 20 years ECU 2 000 /GRT + 250 000 Over 20 years ECU 1 500 /GRT + 187 500 Equal to or higher than 400 but lower than 3 500 10 years or less ECU 1 500 /GRT + 975 000 Over 10 years but not more than 20 years ECU 1 000 /GRT + 650 000 Over 20 years ECU 750/GRT + 487 500 Equal to or higher than 3 500 10 years or less ECU 1 200 /GRT + 2 025 000 Over 10 years but not more than 20 years ECU 800 /GRT + 1 350 000 Over 20 years ECU 600 /GRT + 1 012 500 (') The age of the vessel shall be assessed from the date the application is lodged with the competent national administration.' 'ANNEX VIII AMOUNT OF THE REDEPLOYMENT PREMIUM AND THE COOPERATION PREMIUM Tonnage of vessel (Gross registered tonnes ) Amount of the redeployment /cooperation premium per vessel (ECU/day) Less than 25 81 of 25 and less than 50 163 of 50 and less than 70 227 of 70 and less than 100 358 of 100 and less than 200 650 of 200 and less than 300 1 073 of 300 and less than 500 1 430 of 500 and less than 1 000 1 820 of 1 000 and less than 1 500 2 405 of 1 500 and less than 2 000 2 925 of 2 000 and less than 2 500 3 250 of 2 500 and less than 3 000 3 705 of 3 000 and over 4 225'